Name: Commission Regulation (EC) No 2803/95 of 5 December 1995 fixing for the 1995/96 marketing year the minimum purchase price for oranges, mandarins, clementines and satsumas delivered for processing and the financial compensation payable after processing of these oranges, mandarins and clementines
 Type: Regulation
 Subject Matter: prices;  civil law;  food technology;  plant product;  agricultural structures and production
 Date Published: nan

 6 . 12. 95 | EN I Official Journal of the European Communities No L 291 /7 COMMISSION REGULATION (EC) No 2803/95 of 5 December 1995 fixing for the 1995/96 marketing year the minimum purchase price for oranges, mandarins, Clementines and satsumas delivered for processing and the financial compensation payable after processing of these oranges, mandarins and Clementines delivering oranges, mandarins, Clementines or satsumas for processing under contracts within the meaning of Article 2 of Regulation (EC) No 3119/93 shall be as follows : Product ECU/ 1 00 kg (net) Oranges 15,33 Mandarins 16,64 Clementines 13,63 Satsumas 970 These minimum prices shall be for goods ex-producers packing stations . Article 2 For the 1995/96 marketing year, the financial compensa ­ tion granted to processors following the processing for juice of oranges, mandarins and Clementines shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3119/93 of 8 November 1993 laying down special measures to encourage the processing of certain citrus fruits ('), and in particular Article 10 thereof, Whereas, pursuant to Articles 2 and 7 of Regulation (EC) No 3119/93 , the minimum price which processors must pay, under the terms of the contracts, to producers is to be equal to the highest withdrawal price applying during periods of major withdrawals ; whereas major withdrawals are carried out from January to April for oranges, in January and February for mandarins, in December and January for Clementines and in November and December for satsumas ; Whereas, pursuant to Article 4 ( 1 ) and (2) of the said Regulation , financial compensation for oranges may not exceed the difference between the minimum price and the prices obtaining for the raw material in producer third countries ; whereas financial compensation for mandarins and Clementines for processing into juice is to be fixed at such a level that for each of those products the burden on the industry is equal to that on the industry for oranges, taking account of differences in juice yields ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1995/96 marketing year, the minimum prices to be paid to citrus fruit producers or producer organizations Product ECU/100 kg (net) Oranges 11,1 Mandarins 13,3 Clementines 9,53 Article 3 The amounts referred to in Articles 1 and 2 shall apply only to products which satisfy at least the quality and minimum size requirements laid down for Class III . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1995 . For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 279, 12. 11 . 1993, p . 17 .